Case 1:17-cv-01230-JB-LF Document 73 Filed 02/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
J. LEE,
Plaintiff,
No, CIV 17-01230-JB-LF
v.
THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

Defendants.

STIPULATED ORDER ENLARGING PAGE LIMITS
FOR SUMMARY JUDGMENT BRIEIFING AND EXHIBITS

THIS MATTER having come before the Court on a Joint Motion to Enlarge Page Limits
for Summary Judgment Briefing and Exhibits [Doc. 69], and the Court being fully advised in the
premises, FINDS that the Jomt Motion is well taken and shali be GRANTED:

IT IS ORDERED that the page limits for summary briefing are enlarged by seven (7) pages
so that the motion and supporting brief must not exceed thirty-four (34) pages, the response must
not exceed thirty-one (31) pages, and the reply must not exceed nineteen (19) pages; and

IT IS ORDERED that the page limits for exhibits attached to the summary judgment

briefing are enlarged so that all exhibits, including excerpts from a deposition, must not exceed

\aues ave

mye STATES DISTRICT JUDGE

one hundred twenty-five (125) pages.

 

 
Case 1:17-cv-01230-JB-LF Document 73 Filed 02/12/20 Page 2 of 2

Submitted:

STELZNER, WINTER, WARBURTON,
FLORES, SANCHEZ & DAWES, P.A,

Attorneys for Defendants

P.O. Box 528

Albuquerque, NM 87103

(505) 938-7770; (505) 938-7781 (fax)

asmith@stelznerlaw.com

 

/s/ Quentin Smith
By:
Quentin Smith
and
ADAMS+CROW LAW FIRM

Attorneys for Plaintiff

5051 Journal Center Blvd., Suite 320
Albuquerque, NM 87109

(505) 582-2819; (505) 212-0439 (fax)
Artyn@adamscrow.com
Alana@adamscrow.com

Approved via email — February 6, 2020
By:

 

Arlyn G. Crow
Alana M. De Young

 
